+) Ne United STa ty
For The Middle barionce Negi Gout

 
 
  

——S

Wri Dad Hill} Fx

inn (etitioner,

ieee

Lites Stes ot Ainerica,

J espondati, ,

 

November 25 2913 Status Report and hel |
BD Hin cape fee ee

xu

MQW comes Pattioner Brian Dyved Hill ("Brian "Hil )

—with a November 23 LIB Status Report f
ps EE te pti —
tnd AL case Memorandun(brisé (Documest tH 29
Nw plies: tal te borale Hebeng (ee

__ AWare_of, ae

oe OSD Ee 7

L, Brian David Hill produce the fillowing dabemeri:
7 ” subject To The ‘bn at prjary xed?”

LENT hn ph 0 lel Be pin
_prEpaid_envelope, placed in the Lnstitition's tailing syslén
: Notenber ZZ, bit 2. Moiled itt tem te sl, La

Case 1:13-cr-00435-TDS Document 161 Filed 11/29/18 Pane 1of5
- hie Ic chides oy sworn _Ogth, 1a IC
7 — en uf sue L Si te tire <li —— ;
mec resid ident a the United S Stites; Reason # Ul § Kardon Hier :

lor waiver af 5-year Requirement by Exe ti Hd .
— Co aa diel ff 200 ee ce eo
ae Hi a letter To

AEs bat tie LS fren ftrey die Cotbet 30,

Ld deficient in the he Ch dar f 6 i a
in acon le Her to th; Fard. _ idavils sue |
_ _t “e te “defriencios a 417 a ny promised |

— 45 1 can, daled Npenber 52 Z big rae oe

mailed te LS Bepdon Atharioy U that was

Al the tibiees of 145 Nv Sect NE eS ee laste
7 id DC, 20630, Thi preles 1 the Court Hat L
i wi

‘Yo war with te Us, De
he otamnnent ti de : Us Depa a_a deilicg alt
filled oul Fardon A

monst trite ny me WWOCENCE» eM

lication ed 7
_LE Law at Marrs nhs by Offer Lat

ville City Jail
oft A hole copied. a } ms plaka = mailing iC

(26) T have seat Two letters To Alexandria Vol is who

worls for the Eyecutive OK

icé ot The $i
the White House, First letter sed (é resent (E06)

2 Novemb 1
12 fl er dled November Lg 2018, The later me 4

| 7 auton zane ae 204. 16, T ex xplained about

the _qu in the hoodie

A get Hed i finhtin
Tt r ‘He [ d Ki tp, tle Oh
Fe pl al yt ye
Wi

Case 1:13-cr-00435-TDS Document 161 Filed 11/29/18 Pane 2? of 5
T felt so_aftaid tor my Ife thal I fs also mailed _leHers
Oo Jolin Kelly. the Chidf of S att? Sc hedul; ling Aide $
Donald id Trump? Melanie Trung? Failte Teainp_or Jared)
Kushner (Nov. d 21 §)° White House Counsel (Nov, oe
_ LL i) Te Ivanka, Tru #; Nov. ay 2018): © Natonal | Secu
—_Coundil (Nov. ca 28) (@Apon)2 ar 12 Tiwo_| leHers tz
Ms, hs ot. the EOP, T had‘ Mallee) eed te lydiing the
Vir irginia Grovernmr and Vir regina OHice s the Money
General, i, aint pl 9 fr ve ul | nat let-same
ey Wearing _a hoodie awa with. threaten: To Kil!
=) mather Ca neal Aan 7 Mm Erabatien te run
itz, A will oa, quie ty, be pubis hed Over and Over
i by the Federal Cou oe fat ing _a_vicho_of-
fn ha [cries any worry abodl an amelie A

i reya lec urd fad. apc They told the

anal near Fe dont
a — pc Ly a mt pala States Atle loiney ot tice
nas resisle Ue Me so i

avd al lab 0 thesz years a
wiley To vidi Slale Gar hile 3.8 cb the Modll Rules
wae ne Conduct, Jett evidence That would aid
a iA proving innoceh aa “a CNOA A921 fraud Upon the

_— eure Wh L rzeeis A. ial Nr 7 rant
by The. ach: cé Departinent on to | es at Thal, | Ke ly ee eit Ting. MY

lin “ danger, L feel a Le Tou
The Deep State. Je iano is iy Dan nMgvou's Br ;
V_AS

must be dained quic ae 1 Mon tald bea.
Qanon) Sal, a te came will huct ry

- Case 1:13-cr-00435-TDS Document 161 Filed 11/29/18 Pane 32 0f 5
tg Auilign The New cwvil ii movement [Ke Marti h Lather Ky King?

. r AM done bein AV clin or tases! cele Ye PU honors ;
I am _innocen pT am dhe hb ein trad ee a
CTarmails > Joel, bree sect tin. card)
___ wilh bet taped, aA cry na 1éF fille, ete Zlc. hd
TT ani taacest “and EAL th 2 htre ft Warenitis =
uncalled tor, wait Justice + pie hg LT am
Tited of bein A Victiin. Do I al 2 iv shat and
murder d, bere - or iyshie An wit actially
innocent 2 7 bh Lh Ave. it Te (ove ne
ov shut! LT be carte ah bp come te Eval eva | Yeisen
Somewhere where a disagrehr 8 a I deserye Ju ust]. [c2

. dese We it ot Habeas pai oh. an TMNAENT.

ay LT at and by ay Stalemate Till Liny wing beedie Amento. 7 : |

I declare under panalt ot perjur That the tore cing. ls to 2 a
Balan on November 2 ith ‘mane . :

and. correc|. a

Pew Hill

ae Signed

_ bri lan. Davide Hil/ (Cro Se)
302465 —

Foo Base

— Martinsville Cty Tail
Soe"

~ Case 1:13-cr-00425-TDS Document 161. Filed 11/29/18 Pane 4of5

Sele ee ee Martins, if Heo us
____—Respacttilly fled vith the Ca Pt thi the 28th da
et at eae is a ‘J at

a Brian ) hi

ee ggned

a i

eet — Mattinsuill le City Jail a
a en eel 25 :
a eee Maytaeale, Vi \o.24714

_Certificale of Service

L, Brian David [nlf iri that L senate this

pleadi Nina 7
| prepa en ced_in y
yal: oa slg 4s on Nester net gl LUE

dire Clerk Court, T ”
a rect bol al oath lés 7 Tig, (eel Notice

TE nee lg (NEE) by CECE which
a natty all parlt Ans at euch + Tailings. Bria yt Hill

Signed

ort ify David Ht [| Id fro Se)
MV ne Jai)

p mee 1906 |
Mart il elf P44

Case 1:13-cr-00435-TDS Document 161 Filed 11/29/18 Pane 5o0f5
